Tanger Factory Outlet Centers, Inc. Supplemental Operating and Financial Data March 31, 1 Notice For a more detailed discussion of the factors that affect our operating results, interested parties should review the Tanger Factory Outlet Centers, Inc. Annual Report on Form 10-K for the fiscal year ended December 31, 2008. This Supplemental Operating and Financial Data is not an offer to sell or a solicitation to buy any securities of the Company.Any offers to sell or solicitations to buy any securities of the Company shall be made only by means of a prospectus. 2 Table of Contents Section Portfolio Data: Geographic Diversification 4 Property Summary – Occupancy at End of Each Period Shown 5 Portfolio Occupancy at the End of Each Period 6 Major Tenants 7 Lease Expirations as of March 31, 2009 8 Leasing Activity 9 Financial Data: Consolidated Balance Sheets 10 Consolidated Statements of Operations 11 FFO and FAD Analysis 12 Unconsolidated Joint Venture Information 13 Debt Outstanding Summary 16 Future Scheduled Principal Payments 17 Senior Unsecured Notes Financial Covenants 17 Investor Information 18 3 Geographic Diversification As of March 31, 2009 State # of Centers GLA % of GLA South Carolina 4 1,569,268 17% Georgia 3 826,643 9% New York 1 729,315 8% Pennsylvania 2 625,677 7% Texas 2 619,806 7% Delaware 1 568,868 6% Alabama 1 557,185 6% Michigan 2 436,751 5% Tennessee 1 419,038 4% Missouri 1 302,992 3% Utah 1 298,379 3% Connecticut 1 291,051 3% Louisiana 1 282,403 3% Iowa 1 277,230 3% Oregon 1 270,280 3% Illinois 1 256,514 3% New Hampshire 1 245,563 3% Florida 1 198,950 2% North Carolina 2 186,413 2% California 1 171,300 2% Maine 2 84,313 1% Total (1) 31 9,217,939 100% (1) Excludes one 264,929 square foot center in Wisconsin Dells, WI, of which Tanger owns 50% interest in through joint venture arrangements.Also, excludes one 655,699 square foot shopping center and one 29,253 square foot warehouse in Deer Park, NY of which Tanger owns a 33.3% interest in through a joint venture arrangement. 4 Property Summary – Occupancy at End of Each Period Shown Wholly-owned properties Location Total GLA 3/31/09 % Occupied 3/31/09 % Occupied 12/31/08 % Occupied 9/30/008 % Occupied 6/30/08 % Occupied 3/31/08 Riverhead, NY 729,315 97% 98% 99% 99% 94% Rehoboth, DE 568,868 97% 100% 100% 99% 97% Foley, AL 557,185 91% 93% 94% 93% 94% San Marcos, TX 442,006 97% 99% 99% 97% 96% Myrtle Beach Hwy 501, SC 426,417 86% 92% 92% 96% 94% Sevierville, TN 419,038 98% 100% 100% 100% 99% Myrtle Beach Hwy 17, SC (2) 402,442 97% 100% 100% 99% 100% Hilton Head, SC 388,094 85% 88% 88% 88% 87% Washington, PA 370,525 82% 85% 86% n/a n/a Charleston, SC 352,315 91% 97% 95% 95% 94% Commerce II, GA 347,025 93% 96% 98% 98% 98% Howell, MI 324,631 94% 98% 97% 97% 93% Branson, MO 302,992 98% 100% 100% 98% 93% Park City, UT 298,379 99% 100% 98% 92% 93% Locust Grove, GA 293,868 95% 99% 100% 100% 96% Westbrook, CT 291,051 94% 99% 99% 99% 98% Gonzales, LA 282,403 99% 100% 100% 100% 99% Williamsburg, IA 277,230 91% 99% 100% 99% 99% Lincoln City, OR 270,280 94% 98% 100% 99% 98% Tuscola, IL 256,514 78% 83% 80% 82% 84% Lancaster, PA 255,152 97% 100% 100% 98% 100% Tilton, NH 245,563 96% 100% 100% 100% 100% Fort Myers, FL 198,950 95% 96% 92% 93% 98% Commerce I, GA 185,750 58% 74% 72% 72% 76% Terrell, TX 177,800 94% 100% 100% 100% 100% Barstow, CA 171,300 100% 100% 100% 99% 100% West Branch, MI 112,120 96% 100% 100% 100% 100% Blowing Rock, NC 104,235 100% 100% 100% 100% 98% Nags Head, NC 82,178 97% 97% 100% 100% 100% Kittery I, ME 59,694 100% 100% 100% 100% 100% Kittery II, ME 24,619 100% 100% 100% 100% 94% Total 9,217,939 94% (1) 97% (1) (2) 97% (1) (2) 96% (2) 95% (2) Unconsolidated joint ventures Deer Park, NY (3) 684,952 78% 78% n/a n/a n/a Wisconsin Dells, WI 264,929 97% 100% 99% 100% 100% (1) Excludes the occupancy rate at our Washington, Pennsylvania center which opened during the third quarter of 2008 and had not yet stabilized. (2) Excludes the occupancy rate at our Myrtle Beach Hwy 17, South Carolina center which was owned by an unconsolidated joint venture during those periods.On January 5, 2009, we acquired the remaining 50% interest in the joint venture and the property became wholly-owned. (3) Includes a 29,253 square foot warehouse adjacent to the shopping center. 5 Portfolio
